Case 1:19-mc-00103-MN Document 4-11 Filed 04/18/19 Page 1 of 3 PageID #: 516




                 EXHIBIT 11
Case 1:19-mc-00103-MN Document 4-11 Filed 04/18/19 Page 2 of 3 PageID #: 517




                                                                     June 15, 2000

 Ms. Karen A. Pfirrman                                                      Sent by Fax
 Purchasing Manager                                                         & by Courier
 Johnson & Johnson
 Consumer Products Company
 P.O. Box 587
 545 Old Elbert Road
 Royston, Georgia 30662

  (Phone: 706-245-2042)

  Dear Karen:

  Reference is made to the Amendment Agreement dated as of December 31,
  1996 to the Talc Supply Agreement dated as of January 6, 1989 between
  Johnson & Johnson Consumer Products, Inc. and RTZ America, Inc.

 Pursuant to Section 3 of that Amendment Agreement, this letter is to advise you
 that, we, the Seller have decided to terminate the term of this Amendment
 Agreement as of the end of calendar year 2000.

 As we discussed by phone, thereafter, for calendar year 2001, Luzenac America
 would be pleased to continue to supply to Johnson & Johnson talc of the type
 and specification set out in the Talc Supply Agreement at a price of US $285 per
 metric ton, or US$25 per metric ton higher than the currently prevailing price.

 We regret having to take this position. We appreciate the opportunity to work
 with you in a continued spirit of cooperation to seek a long term arrangement
 which will be satisfactory to both of our companies.

 Sincerely,



 Richard J. Meli
 President

 CC: Director of Procurement, J &J Baby Products Company, clo Johnson & Johnson Consumer
        Products, Inc., 501 George Street, New Brunswick, NJ 08903, sent by Registered Mail
      General Counsel, Johnson & Johnson, One Johnson & Johnson Plaza, New Brunswick, NJ
        08933, sent by Registered Mail
      Andre Talmon - Luzenac Group
      Jack Buettner - Luzenac America
      Steve Mauney - Luzenac America
Case 1:19-mc-00103-MN Document 4-11 Filed 04/18/19 Page 3 of 3 PageID #: 518




  J &J Baby Products Company
  c/o Johnson & Johnson Consumer Products, Inc,
  501 George Street, New Brunswick, NJ 08903

  Attn: Director of Procurement,


  Johnson & Johnson
  One Johnson & Johnson Plaza
  New Brunswick, NJ 08933

  Attn: General Counsel
